
	

113 S2902 IS: Microbead-Free Waters Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2902
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To prohibit the sale or distribution of certain cosmetics containing synthetic plastic microbeads.
	
	
		1.Short title
			This Act may be cited as the
		  Microbead-Free Waters Act of 2014.
		2.Prohibition against sale or distribution of certain cosmetics containing synthetic plastic
			 microbeads(a)In generalSection 601 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361) is amended by adding at the
			 end the following:(f)If it is a cosmetic identified by the Secretary under section 2(c)(2) of the Microbead-Free Waters Act of 2014 and it contains synthetic plastic microbeads..(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2018.(c)RulemakingNot later than January 1, 2017, the Secretary of Health and Human Services, acting through the
			 Commissioner of Food and Drugs, shall promulgate a final rule that, for
			 purposes of subsection (f) of section 601 of the Federal Food, Drug, and
			 Cosmetic Act (as added by subsection (a))—(1)defines the term synthetic plastic microbead; and(2)identifies the cosmetics to which such subsection (f) shall apply.
				
